Case 6:20-cv-00879-ADA Document9 Filed 10/15/20 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION
PROXENSE, LLC

VS. Case No.: 6:20-cv-879-ADA
TARGET CORPORATION

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Matthew S. Yungwirth

Comes now , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Target Corporation

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

1. Applicant is an attorney and a member of the law firm (or practices under the name of)

Duane Morris LLP with offices at:

 

Mailing address: 1075 Peachtree Street, Suite 2000

 

City, State, Zip Code: Atlanta, GA 30309-3929

 

404.253.6935 404.759.2353

Telephone: Facsimile:

 

 

November 2000

2. Since , Applicant has been and presently is a

 

member of and in good standing with the Bar of the State of Georgia

 

Applicant's bar license number is 783597
Ds Applicant has been admitted to practice before the following courts:
Court: Admission date:

Please see attachment.

 

 

 

 

 
Case 6:20-cv-00879-ADA Document9 Filed 10/15/20 Page 2 of 5

4, Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

 

 

 

 

 

 

5, I oe have have not previously applied to Appear Pro Hac Vice in this district

 

 

court in Case[s]:

 

 

 

Number: 1:13-cv-00492 on the 18 day of June 2013

Number: 1:13-cv-00504 on the 18 day of June 2013

Number: 1:18-cv-00309 en the 23 | day of May 2018
6. Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court, except as

provided:

7. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

8. Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:20-cv-00879-ADA Document9 Filed 10/15/20 Page 3 of 5

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Gilbert A. Greene with Duane Morris LLP

 

Mailing address: 900 S. Capital of Texas Highway, Suite 300

 

City, State, Zip Code: Austin, Texas 78746
512.277 2300

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-I(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Matthew S. Yungwirth to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,
Matthew S. Yungwirth

 

[printed name of Applicant]

Alf ae,/ dow ye

[signature of Aprliganl]

 

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 15 day of October 2020 |

>

Matthew S. Yungwirth
ce name eo Applicant]

ww Yorunll
— of on air

 

 
Case 6:20-cv-00879-ADA Document9 Filed 10/15/20 Page 4 of 5

Matthew S. Yungwirth — Court Admissions

 

 

 

  

 

 

 

 

 

 

 

 

 

 

Court i ‘ sh : Heeb iy i Date of Admission a : i oe ‘Active Member f
State of Georgia Superior Courts 11/03/2000 Yes
(Bar No. 783597)
State of Georgia Supreme Court / 04/30/2001 Yes
Court of Appeals
(Bar No. 783597)
U.S. District Court for the 04/30/2001 Yes
Northern District of Georgia
U.S. Court of Appeals for the 11" 07/11/2006 Yes
Circuit
U.S. District Court for the Eastern 08/04/2006 Yes
District of Wisconsin
U.S. District Court for the District 11/09/2006 Yes
of Colorado
U.S. District Court for the 01/22/2007 Yes
Northern District of Florida
U.S. District Court for the Eastern 12/07/2007 Yes
District of Texas
Court of Appeals for Veterans 12/04/2015 Yes

Claims

 

 

 

 

DM2\2816363.1
Case 6:20-cv-00879-ADA Document9 Filed 10/15/20 Page 5of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION
PROXENSE, LLC
vs. Case No.: 6:20-cv-879-ADA
TARGET CORPORATION
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Matthew S. Yungwirth , counsel for

Target Corporation

 

, and the Court, having reviewed the motion, enters
the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Matthew S. Yungwirth may appear on behalf of Target Corporation

 

 

in the above case.

IT IS FURTHER ORDERED that Matthew S. Yungwirth , if he/she
has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of October , 20

 

Please Choose Judge
